UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-04524) Exact name of registrant as specified in charter:	Putnam Global Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 3012 Date of reporting period:	July 31, 2012 Item 1. Schedule of Investments: Putnam Global Income Trust The fund's portfolio 7/31/12 (Unaudited) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (35.7%) (a) Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $25,000 $18,625 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 5,360,000 4,547,960 Brazil (Federal Republic of) sr. notes 5 7/8s, 2019 100,000 123,550 Canada (Government of) bonds 5s, 2037 CAD 200,000 300,528 Croatia (Republic of) 144A unsec. notes 6 1/4s, 2017 $250,000 257,705 Export-Import Bank of Korea 144A sr. unsec. unsub. notes 5.1s, 2013 (India) INR 20,600,000 358,669 France (Government of) bonds 3 3/4s, 2021 EUR 7,111,000 10,048,654 France (Government of) bonds 2 1/2s, 2016 EUR 1,630,000 2,156,931 France (Government of) unsec. bonds 3 1/4s, 2021 EUR 5,340,000 7,266,264 Germany (Federal Republic of) bonds 3s, 2020 EUR 7,713,000 10,982,862 Germany (Federal Republic of) bonds 2 1/4s, 2020 EUR 5,910,000 7,993,448 Germany (Federal Republic of) bonds Ser. 86, 6s, 2016 EUR 12,969,000 19,513,722 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 $210,000 237,392 Hungary (Republic of) sr. unsec. unsub. notes 7 5/8s, 2041 594,000 610,674 Indonesia (Republic of) 144A sr. unsec. notes 4 7/8s, 2021 280,000 317,800 International Bank for Reconstruction & Development sr. unsec. unsub. notes Ser. MPLE, 4.3s, 2012 CAD 2,000,000 2,017,749 Italy (Republic of) unsec. bonds 6 1/2s, 2027 EUR 1,690,000 2,078,752 Italy (Republic of) unsec. bonds 5 1/2s, 2022 EUR 2,153,000 2,556,625 Italy (Republic of) unsec. bonds 4s, 2017 EUR 2,240,000 2,627,138 Japan (Government of) 10 yr sr. unsec. unsub. bonds 1s, 2021 JPY 1,377,000,000 18,109,599 Japan (Government of) 30 yr bonds Ser. 23, 2 1/2s, 2036 JPY 106,000,000 1,562,450 Korea Development Bank sr. unsec. unsub. notes 4s, 2016 (South Korea) $250,000 266,694 Ontario (Province of) bonds 4s, 2021 (Canada) CAD 1,690,000 1,877,276 Ontario (Province of) debs. 5s, 2014 (Canada) CAD 1,100,000 1,160,975 Peru (Republic of) bonds 6.95s, 2031 PEN 840,000 379,081 Russia (Federation of) 144A sr. notes 5 5/8s, 2042 $600,000 711,552 Russia (Federation of) 144A unsec. notes 3 1/4s, 2017 200,000 206,086 South Africa (Republic of) sr. unsec. unsub. notes 4.665s, 2024 1,600,000 1,804,000 Spain (Kingdom of) sr. unsec. bonds 5 1/2s, 2017 EUR 1,450,000 1,702,476 Spain (Kingdom of) unsec. bonds 5 1/2s, 2021 EUR 1,530,000 1,735,996 Sweden (Government of) bonds Ser. 1054, 3 1/2s, 2022 SEK 1,500,000 263,037 Sweden (Government of) debs. Ser. 1041, 6 3/4s, 2014 SEK 3,585,000 579,908 Switzerland (Government of) bonds 2s, 2021 CHF 600,000 700,838 Ukraine (Government of) 144A notes 9 1/4s, 2017 $375,000 373,148 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 700,000 696,500 United Kingdom Treasury bonds 8s, 2021 GBP 830,000 2,033,957 United Kingdom Treasury bonds 4 1/2s, 2034 GBP 1,310,000 2,693,053 United Kingdom Treasury bonds 4s, 2022 GBP 2,740,000 5,267,215 United Kingdom Treasury bonds 3 3/4s, 2020 GBP 6,025,000 11,305,329 United Kingdom Treasury bonds 3 3/4s, 2019 GBP 630,000 1,175,121 Total foreign government and agency bonds and notes (cost $125,104,045) CORPORATE BONDS AND NOTES (26.4%) (a) Principal amount Value Basic materials (1.8%) Airgas, Inc. sr. unsec. unsub notes 3 1/4s, 2015 $105,000 $110,484 Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 165,000 214,188 ArcelorMittal sr. unsec. unsub. 9.85s, 2019 (France) 95,000 114,109 ArcelorMittal sr. unsec. unsub. notes 7s, 2039 (France) 215,000 206,899 Cabot Corp. sr. unsec. unsub. notes 2.55s, 2018 255,000 258,023 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 160,000 173,200 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2018 195,000 235,950 Eastman Chemical Co. sr. unsec. notes 4.8s, 2042 390,000 423,752 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 280,000 294,374 Eastman Chemical Co. sr. unsec. unsub. notes 2.4s, 2017 90,000 92,414 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 120,000 159,723 Georgia-Pacific, LLC 144A company guaranty sr. notes 5.4s, 2020 305,000 359,579 International Paper Co. sr. unsec. notes 9 3/8s, 2019 128,000 172,678 International Paper Co. sr. unsec. notes 8.7s, 2038 120,000 175,727 International Paper Co. sr. unsec. notes 7.95s, 2018 155,000 198,899 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 (Netherlands) 230,000 264,500 Mosaic Co. (The) sr. unsec. notes 3 3/4s, 2021 160,000 172,346 Packaging Corp. of America sr. unsec. unsub. notes 3.9s, 2022 120,000 125,792 PPG Industries, Inc. sr. unsec. unsub. debs. 7.4s, 2019 260,000 327,001 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 5.2s, 2040 (Australia) 400,000 506,213 Rock-Tenn Co. 144A sr. unsec. notes 4.9s, 2022 105,000 111,680 Rock-Tenn Co. 144A sr. unsec. notes 4.45s, 2019 105,000 110,901 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 155,000 212,722 Sealed Air Corp. sr. notes 7 7/8s, 2017 100,000 108,000 Sealed Air Corp. 144A notes 5 5/8s, 2013 151,000 156,663 Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) 10,000 12,100 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 31,000 34,255 Temple-Inland, Inc. sr. unsec. unsub. notes 6 5/8s, 2018 180,000 214,603 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 140,000 164,025 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. notes 6s, 2041 (Canada) 715,000 763,396 Capital goods (0.2%) BE Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 285,000 297,825 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 253,000 321,878 United Technologies Corp. sr. unsec. unsub notes 4 1/2s, 2042 50,000 57,984 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 30,000 32,264 Communication services (2.1%) America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6 1/8s, 2040 (Mexico) 100,000 130,913 America Movil SAB de CV company guaranty unsec. unsub. notes 2 3/8s, 2016 (Mexico) 200,000 207,140 American Tower Corp. sr. unsec. notes 7s, 2017 (R) 130,000 151,943 AT&T, Inc. sr. unsec. bonds 6.55s, 2039 205,000 281,626 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 265,000 363,952 CenturyLink, Inc. sr. unsec. debs. Ser. G, 6 7/8s, 2028 310,000 323,679 CenturyLink, Inc. sr. unsec. unsub. notes Ser. P, 7.6s, 2039 130,000 133,471 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 75,000 102,991 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 120,000 149,323 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 190,000 208,798 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 310,000 339,063 France Telecom sr. unsec. unsub. notes 5 3/8s, 2019 (France) 555,000 643,692 France Telecom sr. unsec. unsub. notes 4 1/8s, 2021 (France) 128,000 139,512 Frontier Communications Corp. sr. unsec. notes 7 7/8s, 2015 90,000 99,450 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 115,000 154,757 NBCUniversal Media, LLC sr. unsec. unsub. notes 6.4s, 2040 125,000 163,609 Qwest Corp. notes 6 3/4s, 2021 612,000 717,434 Rogers Communications, Inc. company guaranty notes 6.8s, 2018 (Canada) 80,000 100,419 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 350,000 381,533 TCI Communications, Inc. company guaranty sr. unsec. unsub. debs. 7 7/8s, 2026 580,000 816,867 Telecom Italia Capital SA company guaranty sr. unsec. unsub. notes 6.175s, 2014 (Italy) 235,000 238,525 Telefonica Emisiones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 185,000 166,499 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 6.221s, 2017 (Spain) 155,000 151,941 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 105,000 140,990 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2041 525,000 614,405 Verizon Communications, Inc. sr. unsec. notes 7.35s, 2039 68,000 102,889 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 162,000 226,559 Verizon Global Funding Corp. sr. unsec. unsub. notes 7 3/4s, 2030 110,000 164,705 Consumer cyclicals (1.6%) ADT Corp./The 144A company guaranty sr. unsec notes 4 7/8s, 2042 240,000 251,866 ADT Corp./The 144A company guaranty sr. unsec notes 3 1/2s, 2022 335,000 343,787 Advance Auto Parts, Inc. company guaranty sr. unsec. notes 5 3/4s, 2020 185,000 213,157 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 85,000 94,456 CBS Corp. company guaranty sr. unsec. debs. notes 7 7/8s, 2030 170,000 233,273 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 160,000 168,400 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 145,000 175,373 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 185,000 220,088 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 235,000 251,541 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 15,000 17,531 Ford Motor Credit Co., LLC sr. unsec. notes 5s, 2018 260,000 277,123 Ford Motor Credit Co., LLC 144A sr. unsec. notes 4.207s, 2016 640,000 662,589 Grupo Televisa, S.A.B sr. unsec. notes 6s, 2018 (Mexico) 175,000 206,780 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 231,000 240,529 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 145,000 161,675 Limited Brands, Inc. sr. notes 5 5/8s, 2022 220,000 229,900 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 30,000 33,042 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 50,000 53,704 Marriott International, Inc. sr. unsec. unsub notes 3s, 2019 180,000 183,232 Masco Corp. sr. unsec. bonds 7 1/8s, 2020 125,000 139,636 News America, Inc. company guaranty sr. unsec. notes 6.9s, 2019 80,000 100,398 Owens Corning company guaranty sr. unsec. notes 9s, 2019 87,000 110,708 QVC, Inc. 144A sr. notes 7 1/8s, 2017 80,000 84,874 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 165,000 230,786 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 215,000 298,750 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 50,000 57,551 Toyota Motor Credit Corp. sr. unsec. unsub. notes 3.3s, 2022 545,000 583,833 Consumer staples (1.2%) Altria Group, Inc. company guaranty sr. unsec. notes 10.2s, 2039 63,000 109,142 Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 180,000 256,733 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 130,000 183,428 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 154,000 263,783 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) 230,000 259,422 Campbell Soup Co. debs. 8 7/8s, 2021 50,000 73,951 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 62,000 67,193 CVS Pass-Through Trust 144A company guaranty sr. notes 7.507s, 2032 332,984 428,351 CVS Pass-Through Trust 144A pass-through certificates 6.117s, 2013 45,785 46,601 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 380,000 466,665 Delhaize Group company guaranty sr. unsec notes 5.7s, 2040 (Belgium) 50,000 41,623 Delhaize Group company guaranty sr. unsec notes 4 1/8s, 2019 (Belgium) 195,000 184,225 Diageo Investment Corp. company guaranty sr. unsec. unsub. notes 4 1/4s, 2042 355,000 403,979 Kraft Foods Group, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/2s, 2040 589,000 779,048 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 205,000 246,150 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.85s, 2016 195,000 220,350 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 200,000 226,220 Energy (1.8%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 455,000 609,104 BG Energy Capital PLC 144A company guaranty sr. unsec. notes 4s, 2021 (United Kingdom) 200,000 220,364 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4.742s, 2021 (United Kingdom) 265,000 315,257 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 140,000 164,045 Chesapeake Midstream Partners LP/CHKM Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 110,000 109,725 Ente Nazionale Idrocarburi (ENI) SpA 144A sr. unsec. notes 4.15s, 2020 (Italy) 605,000 601,248 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Russia) 300,000 336,981 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 185,000 251,656 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 45,000 54,733 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 160,000 180,893 Petrobras International Finance Co. company guaranty sr. unsec. notes 7 7/8s, 2019 (Brazil) 55,000 67,889 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 225,000 251,703 Petrobras International Finance Co. company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 445,000 462,616 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 295,000 333,834 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 370,000 268,217 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 100,000 83,750 Petronas Capital, Ltd. 144A company guaranty unsec. unsub. notes 5 1/4s, 2019 (Malaysia) 315,000 366,303 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 425,000 632,251 Ras Laffan Liquefied Natural Gas Co., Ltd. 144A company guaranty sr. notes 4 1/2s, 2012 (Qatar) 250,000 251,250 Spectra Energy Partners LP sr. unsec. notes 4.6s, 2021 140,000 150,432 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 165,000 210,872 Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 365,000 529,737 Weatherford Bermuda company guaranty sr. unsec. notes 9 5/8s, 2019 36,000 47,315 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2037 10,000 11,555 Financials (10.7%) ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 1,190,000 1,257,354 ABN AMRO North American Holding Preferred Capital Repackage Trust I 144A jr. unsec. sub. bonds FRB 6.523s, perpetual maturity 295,000 275,825 Aflac, Inc. sr. unsec. notes 6.9s, 2039 215,000 275,924 Aflac, Inc. sr. unsec. notes 6.45s, 2040 185,000 227,798 American Express Co. sr. unsec. notes 8 1/8s, 2019 330,000 448,811 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2068 560,000 638,400 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 250,000 281,151 Aon PLC jr. unsec. sub. notes 8.205s, 2027 545,000 641,193 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 855,000 984,571 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 270,000 305,992 AXA SA 144A jr. unsec. sub. notes FRN 6.463s, 2049 (France) 485,000 420,131 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2023 (Brazil) 100,000 105,000 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) 435,000 454,288 Bank of America Corp. sr. unsec. unsub. notes 6 1/2s, 2016 725,000 818,482 Bank of America Corp. sr. unsec. unsub. notes 5 7/8s, 2042 225,000 257,499 Barclays Bank PLC jr. unsec. sub. notes FRN 6.278s, 2049 (United Kingdom) 150,000 124,875 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 870,000 1,036,466 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 725,000 735,902 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 230,000 284,470 BNP Paribas SA 144A jr. unsec. sub. notes FRN 7.195s, 2049 (France) 300,000 271,800 BNP Paribas SA 144A jr. unsec. sub. notes FRN 5.186s, 2049 (France) 593,000 509,980 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 (R) 585,000 648,147 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 510,000 512,550 Capital One Capital V company guaranty jr. unsec. sub. notes 10 1/4s, 2039 149,000 154,215 Citigroup, Inc. sr. unsec. notes 8 1/2s, 2019 5,000 6,349 Citigroup, Inc. unsec. sub. notes 6 5/8s, 2032 185,000 201,239 CNA Financial Corp. sr. unsec. unsub. notes 5 3/4s, 2021 80,000 90,590 CNA Financial Corp. unsec. notes 6 1/2s, 2016 260,000 295,415 Commonwealth Bank of Australia 144A sr. unsec. notes 5s, 2019 (Australia) 105,000 118,687 Commonwealth Bank of Australia 144A sr. unsec. notes 3 3/4s, 2014 (Australia) 120,000 125,885 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 (R) 370,000 456,880 Deutsche Bank Capital Funding Trust VII 144A jr. unsec. sub. bonds FRB 5.628s, perpetual maturity 745,000 663,981 Duke Realty LP sr. unsec. notes 6 1/4s, 2013 (R) 22,000 22,776 Erac USA Finance, Co. 144A sr. notes 4 1/2s, 2021 445,000 483,164 GE Capital Trust IV 144A unsec. sub. bonds FRB 4 5/8s, 2066 EUR 90,000 99,869 General Electric Capital Corp. sr. unsec. 5 5/8s, 2018 $415,000 490,138 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.667s, 2016 145,000 139,636 General Electric Capital Corp. sr. unsec. notes 6.15s, 2037 720,000 897,254 Genworth Financial, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 530,000 518,972 Glen Meadow Pass-Through Trust 144A jr. sub. notes FRN 6.505s, 2067 380,000 279,300 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 195,000 229,482 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 11,000 11,282 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB 8 1/8s, 2038 220,000 240,900 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB 6.071s, perpetual maturity (Jersey) 650,000 440,375 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 800,000 774,002 Health Care REIT, Inc. sr. unsec. notes 4 1/8s, 2019 (R) 165,000 171,373 HSBC Finance Capital Trust IX FRN 5.911s, 2035 200,000 192,000 HSBC Holdings PLC sr. unsec. notes 4 7/8s, 2022 (United Kingdom) 685,000 775,511 HSBC Holdings PLC sub. notes 6 1/2s, 2037 (United Kingdom) 320,000 373,449 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 100,000 105,125 ING Bank NV 144A unsec. notes 3 3/4s, 2017 (Netherlands) 850,000 877,633 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 220,000 231,825 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 390,000 398,775 JPMorgan Chase Capital XXIII company guaranty jr. unsec. sub. notes FRN 1.467s, 2047 964,000 668,406 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 650,000 677,625 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. notes FRN 7s, 2037 265,000 238,500 Lloyds TSB Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 1,040,000 1,047,063 Macquarie Bank Ltd. 144A unsec. sub. notes 6 5/8s, 2021 (Australia) 540,000 556,623 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 435,000 642,064 Merrill Lynch & Co., Inc. jr. sub. bonds 7 3/4s, 2038 80,000 97,996 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2037 220,000 250,800 MetLife Capital Trust X 144A jr. sub. FRB 9 1/4s, 2068 300,000 378,000 MetLife, Inc. jr. unsec. sub. notes 6.4s, 2036 125,000 130,560 Metropolitan Life Global Funding I 144A notes 3.65s, 2018 425,000 455,293 Morgan Stanley sr. unsec. notes Ser. MTN, 5 3/4s, 2016 100,000 105,061 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 (R) 205,000 217,813 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 35,000 37,229 Nationwide Mutual Insurance Co. 144A notes 9 3/8s, 2039 40,000 54,746 Nordea Bank AB 144A jr. unsec. sub. notes FRN 5.424s, 2015 (Sweden) 365,000 346,750 Nordea Bank AB 144A sub. notes 4 7/8s, 2021 (Sweden) 815,000 846,494 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 30,000 31,996 Primerica, Inc. sr. unsec. unsub notes 4 3/4s, 2022 150,000 155,538 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 945,000 1,006,425 Prudential Covered Trust 2012-1 144A company guaranty mtge. notes 2.997s, 2015 350,000 357,169 Prudential Financial, Inc. sr. notes 7 3/8s, 2019 15,000 18,634 Prudential Financial, Inc. sr. notes 6.2s, 2015 15,000 16,612 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 85,000 102,007 Rabobank Nederland 144A jr. unsec. sub. notes FRN 11s, perpetual maturity (Netherlands) 865,000 1,105,038 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 (R) 120,000 123,428 Royal Bank of Scotland Group PLC sr. sub. notes FRN 9 1/2s, 2022 (United Kingdom) 820,000 881,336 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 600,000 552,853 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Luxembourg) 275,000 297,973 Sberbank of Russia Via SB Capital SA 144A sr. notes 4.95s, 2017 (Luxembourg) 450,000 469,125 Shinhan Bank 144A sr. unsec. notes 4 3/8s, 2015 (South Korea) 650,000 690,872 SL Green Realty Corp./SL Green Operating Partnership/Reckson Operating Part sr. unsec. notes 5s, 2018 (R) 270,000 279,342 Societe Generale SA 144A jr. unsec. sub. bonds FRB 1.211s, 2049 (France) 445,000 202,475 Standard Chartered Bank 144A unsec. sub. notes 6.4s, 2017 (United Kingdom) 435,000 490,680 Standard Chartered PLC 144A jr. sub. bonds FRB 7.014s, 2049 (United Kingdom) 100,000 100,011 State Street Capital Trust IV company guaranty jr. unsec. sub. bonds FRB 1.468s, 2037 550,000 406,004 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 (R) 85,000 99,396 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 5.6s, 2019 135,000 157,062 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 210,000 288,453 Vnesheconombank Via VEB Finance PLC 144A bank guaranty, sr. unsec. unsub. bonds 6.8s, 2025 (Russia) 500,000 571,050 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 (R) 175,000 185,431 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 100,000 105,526 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 699,000 747,930 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 100,000 105,526 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. unsub. notes 6.609s, 2012 (Russia) 310,000 313,819 Willis Group Holdings Ltd. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 (United Kingdom) 405,000 453,390 ZFS Finance USA Trust V 144A bonds FRB 6 1/2s, 2037 300,000 306,000 Government (3.3%) Asian Development Bank sr. unsec. unsub. notes Ser. MTN, 5 1/2s, 2016 (Supra-Nation) AUD 2,150,000 2,413,326 Eurasian Development Bank 144A sr. unsec. notes 7 3/8s, 2014 (Kazakhstan) $100,000 109,174 European Investment Bank sr. unsec. unsub. bonds 5 5/8s, 2032 (Luxembourg) GBP 1,900,000 3,825,939 Inter-American Development Bank sr. unsec. unsub. notes Ser. MPLE, 4 1/4s, 2012 (Supra-Nation) CAD 3,000,000 3,019,265 KFW govt. guaranty sr. unsec. unsub. bonds Ser. 8, 3 7/8s, 2013 (Germany) EUR 1,055,000 1,341,947 Landwirtschaftliche Rentenbank govt. guaranty unsec. unsub. bonds 3 1/4s, 2014 (Germany) EUR 1,055,000 1,359,483 Health care (0.4%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 $200,000 276,760 CIGNA Corp. sr. unsec. unsub. notes 5 3/8s, 2042 295,000 335,033 Coventry Health Care, Inc. sr. unsec. notes 5.45s, 2021 250,000 285,035 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 120,000 128,850 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. notes 5 3/4s, 2021 135,000 144,113 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 175,000 230,253 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 28,000 31,687 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 120,000 135,463 Technology (0.3%) Brocade Communications Systems, Inc. company guaranty sr. notes 6 7/8s, 2020 145,000 157,325 Brocade Communications Systems, Inc. company guaranty sr. notes 6 5/8s, 2018 35,000 36,488 Computer Sciences Corp. sr. unsec. notes 6 1/2s, 2018 116,000 125,280 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 5,000 5,923 KLA-Tencor Corp. sr. unsec. notes 6.9s, 2018 465,000 559,005 Lexmark International Inc, sr. unsec. notes 5.9s, 2013 105,000 108,378 Transportation (0.5%) American Airlines 2011-2 Class A Pass-Through Trust pass-through certificates Ser. 11-2, Class A, 8 5/8s, 2023 257,177 270,679 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 295,000 358,916 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 10,000 12,602 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 77,772 84,383 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 137,695 145,268 CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 60,000 66,453 Delta Air Lines, Inc. pass-through certificates 6.2s, 2018 119,287 130,023 Delta Air Lines, Inc. sr. notes Ser. A, 7 3/4s, 2019 139,619 158,468 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 140,000 179,067 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 185,978 211,085 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 37,904 39,799 Utilities and power (2.5%) Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 65,000 73,297 Beaver Valley Funding Corp. sr. bonds 9s, 2017 100,000 103,148 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 541,124 576,297 CMS Energy Corp. sr. unsec. notes 8 3/4s, 2019 405,000 508,710 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 65,000 73,736 Dolphin Subsidiary II, Inc. 144A sr. unsec. notes 6 1/2s, 2016 230,000 254,150 Dominion Resources, Inc. jr. sub. notes FRN Ser. 06-B, 2.761s, 2066 350,000 314,535 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 165,000 185,304 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 335,000 303,448 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 105,000 144,039 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 95,000 111,863 Electricite de France SA (EDF) 144A notes 6.95s, 2039 (France) 465,000 599,757 Enel Finance International SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Luxembourg) 175,000 172,204 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 515,000 587,255 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 210,000 231,665 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 125,000 134,760 Fortum OYJ sr. unsec. notes Ser. 14, Class EMTN, 4 1/2s, 2016 (Finland) EUR 255,000 352,381 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 $155,000 148,788 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 125,000 145,636 Majapahit Holding BV 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Indonesia) 295,000 360,086 Nevada Power Co. notes 6 1/2s, 2018 195,000 244,945 PPL WEM Holdings PLC 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 640,000 707,340 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 240,000 251,400 Spectra Energy Capital, LLC company guaranty sr. unsec. notes 5.65s, 2020 20,000 23,056 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 75,000 90,108 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 20,000 24,091 Texas-New Mexico Power Co. 144A 1st mtge. bonds 9 1/2s, 2019 530,000 729,226 Trans-Canada Pipelines, Ltd. jr. unsec. sub. notes FRN 6.35s, 2067 (Canada) 340,000 354,920 Union Electric Co. sr. bonds 6.7s, 2019 45,000 57,537 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 170,000 200,386 Westar Energy, Inc. 1st mtge. sec. bonds 8 5/8s, 2018 145,000 198,232 Westar Energy, Inc. sr. mtge. notes 4 1/8s, 2042 35,000 38,872 Wisconsin Energy Corp. jr. unsec. sub. notes FRN 6 1/4s, 2067 830,000 875,650 Total corporate bonds and notes (cost $88,390,984) MORTGAGE-BACKED SECURITIES (17.2%) (a) Principal amount Value American Home Mortgage Assets Ser. 07-5, Class XP, PO, zero %, 2047 $3,545,581 $358,324 American Home Mortgage Investment Trust Ser. 07-1, Class GIOP, IO, 2.078s, 2047 1,309,178 159,589 Banc of America Commercial Mortgage, Inc. Ser. 07-2, Class A2, 5.634s, 2049 654,101 682,395 Ser. 06-5, Class A2, 5.317s, 2047 1,263,926 1,267,081 Banc of America Commercial Mortgage, Inc. 144A Ser. 03-1, Class J, 4.9s, 2036 (F) 1,216,000 1,170,547 Ser. 04-4, Class XC, IO, 0.863s, 2042 1,353,274 15,864 Ser. 07-5, Class XW, IO, 0.412s, 2051 8,215,695 117,287 Ser. 06-5, Class XC, IO, 0.264s, 2047 2,032,950 29,758 Barclays Capital, LLC Trust 144A Ser. 09-RR7, Class 1A7, IO, 1.792s, 2046 9,668,168 410,897 Ser. 09-RR7, Class 2A7, IO, 1.579s, 2047 22,268,208 926,357 Ser. 09-RR7, Class 2A1, IO, 3/4s, 2047 23,526,243 599,919 Ser. 09-RR7, Class 1A1, IO, 3/4s, 2046 23,653,673 603,169 Bayview Commercial Asset Trust 144A Ser. 06-CD1A, IO, 2.93s, 2023 CAD 4,323,827 43,115 Ser. 07-CD1A, IO, 2.14s, 2021 CAD 6,098,231 133,780 FRB Ser. 06-CD1A, Class A1, 1.505s, 2023 CAD 218,588 212,517 Bear Stearns Commercial Mortgage Securities, Inc. Ser. 04-PWR3, Class D, 4.889s, 2041 (F) $461,000 451,355 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class X1, IO, 0.168s, 2038 (F) 5,953,281 101,229 Bear Stearns Mortgage Funding Trust Ser. 06-AR2, Class 1X, IO, 0.7s, 2046 4,029,567 105,575 Ser. 07-AR5, Class 1X2, IO, 1/2s, 2047 2,451,757 52,222 Ser. 06-AR5, Class 1X, IO, 1/2s, 2046 5,324,095 101,158 Ser. 06-AR3, Class 1X, IO, 0.4s, 2036 2,799,169 39,468 CFCRE Commercial Mortgage Trust 144A Ser. 11-C1, Class XA, IO, 1.483s, 2044 (F) 6,673,226 467,907 Citigroup Commercial Mortgage Trust FRB Ser. 05-C3, Class AJ, 4.96s, 2043 450,000 470,606 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.118s, 2049 30,727,164 428,951 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-AR3, Class 1A2A, 5.621s, 2036 811,997 725,828 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XC, IO, 0.148s, 2049 6,582,941 51,676 Ser. 07-CD5, Class XS, IO, 0.046s, 2044 4,838,230 18,184 Commercial Mortgage Acceptance Corp. 144A Ser. 98-C1, Class F, 6.23s, 2031 30,716 31,131 Commercial Mortgage Pass-Through Certificates Ser. 06-C8, Class AM, 5.347s, 2046 403,000 419,322 Ser. 06-C8, Class A2B, 5.248s, 2046 113,006 113,398 Ser. 05-C6, Class AJ, 5.209s, 2044 1,023,000 1,014,817 Cornerstone Titan PLC 144A FRB Ser. 05-CT1A, Class D, 1.798s, 2014 (United Kingdom) GBP 102,358 134,805 FRB Ser. 05-CT2A, Class E, 1.843s, 2014 (United Kingdom) GBP 29,560 41,248 Countrywide Alternative Loan Trust FRB Ser. 05-59, Class 1A1, 0.577s, 2035 $2,675,040 1,551,523 FRB Ser. 06-OA21, Class A1, 0.437s, 2047 913,777 479,733 FRB Ser. 07-OA3, Class 1A1, 0.386s, 2047 2,661,493 1,756,585 Countrywide Home Loans FRB Ser. 05-HY10, Class 3A1B, 2.721s, 2036 2,161,748 1,361,901 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.772s, 2039 426,598 428,994 Credit Suisse Mortgage Capital Certificates 144A Ser. 06-C4, Class AX, IO, 0.128s, 2039 9,303,706 117,348 Ser. 07-C2, Class AX, IO, 0.082s, 2049 9,452,391 54,647 CS First Boston Mortgage Securities Corp. Ser. 05-C5, Class AJ, 5.1s, 2038 (F) 326,000 321,625 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 262,515 282,650 FRB Ser. 03-CK2, Class G, 5.744s, 2036 933,000 936,266 Ser. 02-CP5, Class M, 5 1/4s, 2035 80,212 4,797 Ser. 03-C3, Class AX, IO, 1.761s, 2038 3,126,253 21,265 DLJ Commercial Mortgage Corp. 144A Ser. 98-CF2, Class B3, 6.04s, 2031 242,513 253,523 Fannie Mae Grantor Trust IFB Ser. 10-46, Class SB, IO, 6.204s, 2040 1,989,679 296,184 Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.605s, 2032 107,190 171,530 IFB Ser. 3408, Class EK, 24.792s, 2037 46,904 74,830 IFB Ser. 3072, Class SM, 22.885s, 2035 129,280 204,554 IFB Ser. 3072, Class SB, 22.738s, 2035 116,088 182,952 IFB Ser. 3249, Class PS, 21.454s, 2036 102,055 155,486 IFB Ser. 3065, Class DC, 19.114s, 2035 109,079 172,476 IFB Ser. 2990, Class LB, 16.31s, 2034 111,699 157,298 IFB Ser. 3951, Class CS, IO, 6.508s, 2026 15,637,358 2,619,570 IFB Ser. 3856, Class PS, IO, 6.351s, 2040 5,046,959 783,814 IFB Ser. 3780, Class PS, IO, 6.208s, 2035 9,155,475 928,422 IFB Ser. 3934, Class SA, IO, 6.151s, 2041 1,202,346 211,252 IFB Ser. 3751, Class SB, IO, 5.791s, 2039 10,835,776 1,655,287 Ser. 3632, Class CI, IO, 5s, 2038 170,128 10,674 Ser. 3626, Class DI, IO, 5s, 2037 106,264 3,941 IFB Ser. 3852, Class SG, 4.781s, 2041 1,008,995 1,042,947 Ser. 268, Class S3, IO, 4 1/2s, 2042 (FWC) 1,719,000 462,067 Ser. 3747, Class HI, IO, 4 1/2s, 2037 349,152 34,282 Ser. 3707, Class PI, IO, 4 1/2s, 2025 1,301,194 101,506 Ser. 3300, PO, zero %, 2037 21,630 20,111 FRB Ser. 3326, Class WF, zero %, 2035 16,494 14,845 Federal National Mortgage Association IFB Ser. 06-8, Class HP, 23.664s, 2036 93,070 159,690 IFB Ser. 07-53, Class SP, 23.297s, 2037 110,199 177,600 IFB Ser. 05-75, Class GS, 19.511s, 2035 120,805 177,630 IFB Ser. 12-66, Class HS, IO, 6.455s, 2041 2,662,850 595,813 IFB Ser. 12-4, Class SN, IO, 6.354s, 2040 (F) 3,672,655 672,301 IFB Ser. 12-3, Class CS, IO, 6.304s, 2040 3,439,169 666,580 IFB Ser. 11-67, Class BS, IO, 6.254s, 2041 1,273,785 224,568 IFB Ser. 12-30, Class HS, IO, 6.204s, 2042 9,083,521 1,837,505 IFB Ser. 404, Class S13, IO, 6.154s, 2040 3,683,549 509,702 IFB Ser. 12-4, Class SY, IO, 5.704s, 2042 (F) 3,119,817 529,364 Ser. 409, Class C16, IO, 4s, 2040 2,290,042 301,551 Ser. 03-W10, Class 1, IO, 1.421s, 2043 852,263 39,151 Ser. 07-64, Class LO, PO, zero %, 2037 39,078 36,567 Ser. 04-61, Class CO, PO, zero %, 2031 2,778 2,769 GE Capital Commercial Mortgage Corp. 144A Ser. 07-C1, Class XC, IO, 0.099s, 2049 34,290,659 209,687 GMAC Commercial Mortgage Securities, Inc. Ser. 04-C3, Class AJ, 4.915s, 2041 355,000 347,424 Government National Mortgage Association IFB Ser. 11-37, Class SB, IO, 6.453s, 2038 2,074,058 272,220 IFB Ser. 10-85, Class SD, IO, 6.403s, 2038 1,927,665 300,388 IFB Ser. 11-37, Class SD, IO, 6.403s, 2038 2,668,324 347,716 IFB Ser. 10-171, Class SB, IO, 6.201s, 2040 5,459,228 915,458 IFB Ser. 10-120, Class SB, IO, 5.956s, 2035 242,201 22,626 IFB Ser. 10-20, Class SC, IO, 5.903s, 2040 1,084,863 179,924 IFB Ser. 10-14, Class SH, IO, 5.751s, 2040 3,566,017 643,630 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 111,497 19,200 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 2,997,639 359,717 Ser. 11-116, Class BI, IO, 4s, 2026 4,279,743 420,784 Greenpoint Mortgage Funding Trust Ser. 06-AR3, Class 4X, IO, 1s, 2036 2,775,855 104,927 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class B, 4.894s, 2042 (F) 697,000 704,829 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 94,131 94,837 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 54,742 55,903 FRB Ser. 03-C1, Class J, 5.309s, 2040 (F) 670,000 673,024 Harborview Mortgage Loan Trust FRB Ser. 05-8, Class 1A2A, 0.577s, 2035 1,689,849 975,888 IndyMac Index Mortgage Loan Trust FRB Ser. 06-AR39, Class A1, 0.426s, 2037 6,548,278 3,675,221 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-LD12, Class A3, 5.977s, 2051 360,000 383,022 FRB Ser. 04-CB9, Class B, 5.668s, 2041 (F) 850,000 829,387 Ser. 07-LDPX, Class A3S, 5.317s, 2049 580,000 593,403 Ser. 06-LDP9, Class A2S, 5.298s, 2047 818,599 819,860 Ser. 04-C3, Class B, 4.961s, 2042 453,000 436,420 Ser. 06-LDP8, Class X, IO, 0.546s, 2045 2,485,465 43,846 Ser. 06-CB17, Class X, IO, 0.501s, 2043 23,234,931 426,012 Ser. 07-LDPX, Class X, IO, 0.316s, 2049 4,178,722 43,241 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 07-CB20, Class X1, IO, 0.156s, 2051 8,156,943 81,602 LB Commercial Conduit Mortgage Trust 144A Ser. 98-C4, Class J, 5.6s, 2035 119,000 124,855 LB-UBS Commercial Mortgage Trust Ser. 05-C7, Class AJ, 5.323s, 2040 640,000 650,176 Ser. 06-C7, Class A2, 5.3s, 2038 575,875 575,875 Ser. 04-C8, Class D, 4.946s, 2039 (F) 468,000 468,093 Ser. 05-C1, Class D, 4.856s, 2040 (F) 518,000 500,164 Ser. 07-C2, Class XW, IO, 1/2s, 2040 1,147,168 22,896 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C7, Class XW, IO, 0.649s, 2038 1,499,491 34,365 Ser. 05-C2, Class XCL, IO, 0.354s, 2040 3,563,216 26,236 Ser. 06-C7, Class XCL, IO, 0.26s, 2038 2,748,924 38,669 Ser. 06-C6, Class XCL, IO, 0.198s, 2039 13,566,137 236,892 Ser. 07-C2, Class XCL, IO, 0.142s, 2040 7,352,414 105,456 Merrill Lynch Alternative Note Asset Ser. 07-OAR5, Class X, PO, IO, zero %, 2047 2,124,235 61,178 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.846s, 2050 539,000 557,874 FRB Ser. 07-C1, Class A2, 5.742s, 2050 281,969 281,901 Ser. 03-KEY1, Class C, 5.373s, 2035 386,000 390,285 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 06-4, Class A2FL, 0.369s, 2049 102,884 101,373 Mezz Cap Commercial Mortgage Trust 144A Ser. 07-C5, Class X, IO, 4.866s, 2049 183,953 13,796 Morgan Stanley Capital I Ser. 98-CF1, Class E, 7.35s, 2032 256,000 263,055 Ser. 07-IQ14, Class A2, 5.61s, 2049 228,963 239,934 FRB Ser. 07-HQ12, Class A2, 5.597s, 2049 298,315 303,535 Ser. 05-HQ5, Class X2, IO, 0.22s, 2042 71,377,319 110,635 Morgan Stanley Capital I 144A FRB Ser. 04-RR, Class F7, 6s, 2039 360,000 320,400 Ser. 03-IQ6, Class C, 5.099s, 2041 (F) 516,000 518,109 Ser. 05-HQ5, Class X1, IO, 0.091s, 2042 (F) 74,602,707 373,048 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.853s, 2043 656,143 675,827 Structured Asset Mortgage Investments, Inc. Ser. 06-AR6, Class 2X, IO, 1s, 2046 5,478,708 202,164 Ser. 07-AR1, Class 1X, IO, 0.6s, 2037 1,904,791 40,953 FRB Ser. 06-AR8, Class A1A, 0.446s, 2036 3,738,858 2,093,760 Ser. 06-AR8, Class X, IO, 0.4s, 2036 8,344,041 111,810 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.005s, 2045 1,717,795 309,203 TIAA Seasoned Commercial Mortgage Trust FRB Ser. 07-C4, Class AJ, 5.62s, 2039 (F) 534,000 555,936 Wachovia Bank Commercial Mortgage Trust Ser. 07-C34, IO, 3/8s, 2046 2,242,920 34,115 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 03-C8, Class F, 5.207s, 2035 (F) 556,000 549,776 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 87,000 74,820 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR4, Class 1A1B, 1.087s, 2046 1,714,531 1,131,590 FRB Ser. 06-AR15, Class 1A, 0.987s, 2046 796,430 577,412 Washington Mutual Mortgage Pass-Through Certificates FRB Ser. 07-HY1, Class A3A, 0.476s, 2037 2,185,467 1,212,934 Total mortgage-backed securities (cost $59,344,081) U.S. GOVERNMENT AGENCY MORTGAGE OBLIGATIONS (7.0%) (a) Principal amount Value Federal Home Loan Mortgage Corporation Pass-Through Certificates 6s, with due dates from July 1, 2021 to September 1, 2021 $34,317 $37,447 5 1/2s, June 1, 2035 41,486 45,581 5 1/2s, April 1, 2020 34,932 37,957 3 1/2s, TBA, August 1, 2042 5,000,000 5,294,727 Federal National Mortgage Association Pass-Through Certificates 7s, with due dates from March 1, 2033 to April 1, 2035 176,867 201,802 6 1/2s, with due dates from September 1, 2036 to November 1, 2037 120,108 135,122 6s, July 1, 2037 9,128 10,067 6s, with due dates from May 1, 2021 to October 1, 2021 97,655 107,121 5 1/2s, with due dates from February 1, 2018 to March 1, 2021 108,276 118,113 5s, May 1, 2037 337,020 366,312 5s, with due dates from May 1, 2020 to March 1, 2021 14,336 15,555 4s, with due dates from May 1, 2019 to September 1, 2020 192,938 206,180 3 1/2s, TBA, August 1, 2042 4,000,000 4,244,062 3s, TBA, September 1, 2042 3,000,000 3,112,734 3s, TBA, August 1, 2042 11,000,000 11,443,438 Total U.S. government agency mortgage obligations (cost $25,137,302) U.S. TREASURY OBLIGATIONS (0.5%) (a) Principal amount Value U.S. Treasury Inflation Protected Securities 1.875%, July 15, 2013 (i) $136,399 $140,251 U.S. Treasury Inflation Protected Securities 1.125%, January 15, 2021 (i) 1,092,676 1,277,950 U.S. Treasury Notes 1.875%, August 31, 2017 (i) 145,000 155,172 U.S. Treasury Notes 1.375%, September 15, 2012 (i) 160,000 161,075 U.S. Treasury Notes 0.125%, September 30, 2013 (i) 202,000 201,917 Total U.S. treasury obligations (cost $1,936,365) PURCHASED OPTIONS OUTSTANDING (5.4%) (a) Expiration date/ Contract strike price amount Value Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 1.75% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.75 $9,301,000 $154,211 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 7,100,307 7 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 2021. Jun-16/4.89 333,570 2,535 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 1.75% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.75 9,301,000 192,252 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 7,100,307 1,176,521 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 2021. Jun-16/4.39 333,570 37,293 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.74 10,034,259 172,429 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 2021. Jun-16/5.12 338,985 2,247 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 2021. Jun-16/4.12 338,985 34,486 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.74 10,034,259 2,058,649 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/4.28 8,958,000 206,849 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.67 10,036,000 186,670 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9475% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/1.9475 13,523,000 418,807 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.144% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.144 4,592,000 228,819 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.169% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.169 4,592,000 231,712 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.193% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.193 4,592,000 238,233 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/4.28 8,958,000 1,505,383 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.67 10,036,000 1,981,839 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.73 3,985,400 4 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.375 5,252,000 148,159 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.46 5,252,000 137,497 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.77 9,943,000 73,777 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.73 3,985,400 417,152 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.375 5,252,000 2,121,808 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.46 5,252,000 2,211,090 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.77 9,943,000 1,312,476 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 776,000 8 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 776,000 357 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 776,000 1,040 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 776,000 2,002 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 776,000 3,050 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 1,614,000 3,196 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 1,614,000 21,515 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. Sep-16/3.49 3,489,851 129,404 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 1,414,000 15,964 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.72 5,156,000 40,990 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.82% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.82 1,766,000 41,695 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.835% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.835 1,766,000 43,850 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.845% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.845 1,766,000 45,792 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.855% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.855 1,766,000 47,647 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.8625% versus the three month USD-LIBOR-BBA maturing January 2023. Jan-13/1.8625 1,766,000 48,795 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 776,000 44,884 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 776,000 45,412 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 776,000 46,079 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 776,000 47,095 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 776,000 48,019 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 1,614,000 177,621 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 1,614,000 196,117 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. Sep-16/3.49 3,489,851 391,177 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 1,414,000 143,040 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.72 5,156,000 652,956 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.855 16,528,600 17 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 1,414,000 15,546 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 4.565% versus the three month USD-LIBOR-BBA maturing June 2021. Jun-16/4.565 331,452 2,775 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/5.11 2,807,000 18,703 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.855 16,528,600 1,923,598 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 1,414,000 145,031 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 4.565% versus the three month USD-LIBOR-BBA maturing June 2021. Jun-16/4.565 331,452 40,092 Total purchased options outstanding (cost $15,684,207) ASSET-BACKED SECURITIES (0.5%) (a) Principal amount Value Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 5.121s, 2034 $12,634 $3,889 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF18, Class A2B, 0.355s, 2037 2,044,733 1,145,051 Granite Mortgages PLC FRB Ser. 03-2, Class 2C1, 3.014s, 2043 EUR 327,000 321,873 FRB Ser. 03-2, Class 3C, 3.333s, 2043 GBP 121,603 152,524 Morgan Stanley Capital, Inc. FRB Ser. 04-HE8, Class B3, 3.446s, 2034 $10,355 3,139 Total asset-backed securities (cost $1,624,677) MUNICIPAL BONDS AND NOTES (0.2%) (a) Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $100,000 $130,296 IL State G.O. Bonds 4.421s, 1/1/15 45,000 47,280 4.071s, 1/1/14 135,000 139,788 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 95,000 132,748 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 115,000 141,802 Total municipal bonds and notes (cost $490,689) SENIOR LOANS (—%) (a) (c) Principal amount Value Aramark Corp. bank term loan FRN 3.646s, 2016 $7,147 $7,108 Aramark Corp. bank term loan FRN Ser. B2, 3.829s, 2016 15,770 15,683 Aramark Corp. bank term loan FRN Ser. C, 0.091s, 2016 1,037 1,031 Aramark Corp. bank term loan FRN Ser. C3, 0.096s, 2016 576 573 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.489s, 2018 13,071 11,490 Charter Communications Operating, LLC bank term loan FRN Ser. C, 3.72s, 2016 17,812 17,725 Freescale Semiconductor, Inc. bank term loan FRN 4.489s, 2016 13,844 12,987 National Bedding Company, LLC bank term loan FRN Ser. B, 4 3/8s, 2013 9,412 9,412 SunGard Data Systems, Inc. bank term loan FRN 2.041s, 2014 844 841 SunGard Data Systems, Inc. bank term loan FRN Ser. B, 3.948s, 2016 17,486 17,479 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.741s, 2017 25,177 15,987 Univision Communications, Inc. bank term loan FRN 4.489s, 2017 26,405 25,294 West Corp. bank term loan FRN Ser. B2, 2.653s, 2013 5,434 5,420 West Corp. bank term loan FRN Ser. B5, 4.489s, 2016 13,147 13,081 Total senior loans (cost $159,455) SHORT-TERM INVESTMENTS (15.8%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.13% (e) 28,865,461 $28,865,461 SSgA Prime Money Market Fund 0.12% (P) 7,517,783 7,517,783 Straight-A Funding, LLC commercial paper with an effective yield of 0.178%, September 21, 2012 $3,000,000 2,999,235 Straight-A Funding, LLC 144A, Ser. 1 commercial paper with an effective yield of 0.178%, September 10, 2012 4,510,000 4,509,098 Straight-A Funding, LLC 144A, Ser. 1 commercial paper with an effective yield of 0.178%, August 8, 2012 3,000,000 2,999,895 U.S. Treasury Bills with an effective yield of 0.087%, October 18, 2012 (SEG) (SEGSF) 9,915,000 9,913,017 Total short-term investments (cost $56,804,582) TOTAL INVESTMENTS Total investments (cost $374,676,387) (b) TBA SALE COMMITMENTS OUTSTANDING at 7/31/12 (proceeds receivable $7,350,391) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association 3 1/2s, August 1, 2042 $4,000,000 8/13/12 $4,244,062 Federal National Mortgage Association 3s, August 1, 2042 3,000,000 8/13/12 3,120,938 Total FORWARD CURRENCY CONTRACTS at 7/31/12 (aggregate face value $336,696,116) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 8/16/12 $1,170,981 $1,138,717 $(32,264) Canadian Dollar Sell 8/16/12 1,993 3,868 1,875 Euro Buy 8/16/12 368,685 387,165 (18,480) Japanese Yen Buy 8/16/12 1,052,511 1,032,346 20,165 Swedish Krona Sell 8/16/12 12 12 — Swiss Franc Buy 8/16/12 1,481,751 1,486,087 (4,336) Barclays Bank PLC Australian Dollar Buy 8/16/12 4,659,473 4,558,177 101,296 Brazilian Real Buy 8/16/12 804,820 823,523 (18,703) British Pound Sell 8/16/12 4,729,068 4,716,825 (12,243) Canadian Dollar Sell 8/16/12 2,126,483 2,063,804 (62,679) Chilean Peso Buy 8/16/12 1,192,946 1,160,462 32,484 Czech Koruna Sell 8/16/12 1,444,205 1,466,318 22,113 Euro Sell 8/16/12 5,744,766 5,842,986 98,220 Hungarian Forint Sell 8/16/12 125,503 127,275 1,772 Japanese Yen Buy 8/16/12 3,016,446 2,970,139 46,307 Malaysian Ringgit Buy 8/16/12 884,847 874,563 10,284 Mexican Peso Buy 8/16/12 742,902 743,602 (700) Mexican Peso Sell 8/16/12 742,902 732,908 (9,994) New Zealand Dollar Buy 8/16/12 457,628 441,584 16,044 Norwegian Krone Buy 8/16/12 2,159,773 2,140,657 19,116 Norwegian Krone Sell 8/16/12 2,159,773 2,176,874 17,101 Polish Zloty Sell 8/16/12 1,487,059 1,452,622 (34,437) Singapore Dollar Sell 8/16/12 1,299,980 1,276,896 (23,084) South African Rand Buy 8/16/12 534,435 536,646 (2,211) South Korean Won Buy 8/16/12 1,721,817 1,700,523 21,294 Swedish Krona Buy 8/16/12 261,063 266,406 (5,343) Taiwan Dollar Sell 8/16/12 744,640 743,351 (1,289) Turkish Lira Sell 8/16/12 523,578 517,924 (5,654) Citibank, N.A. Australian Dollar Buy 8/16/12 5,023,036 5,028,996 (5,960) Brazilian Real Buy 8/16/12 959,232 972,846 (13,614) British Pound Sell 8/16/12 3,653,218 3,677,103 23,885 Canadian Dollar Sell 8/16/12 3,888 3,779 (109) Czech Koruna Sell 8/16/12 1,679,432 1,714,643 35,211 Danish Krone Buy 8/16/12 832,536 852,835 (20,299) Euro Sell 8/16/12 21,044,330 21,265,102 220,772 Japanese Yen Buy 8/16/12 4,671,744 4,600,605 71,139 Mexican Peso Sell 8/16/12 537,666 538,972 1,306 Norwegian Krone Buy 8/16/12 532,332 528,584 3,748 Norwegian Krone Sell 8/16/12 532,332 524,932 (7,400) Polish Zloty Buy 8/16/12 392,144 382,500 9,644 Polish Zloty Sell 8/16/12 392,144 392,528 384 Singapore Dollar Sell 8/16/12 388,620 381,749 (6,871) South African Rand Buy 8/16/12 792,625 802,935 (10,310) South African Rand Sell 8/16/12 792,625 797,449 4,824 South Korean Won Buy 8/16/12 1,189,300 1,174,182 15,118 Taiwan Dollar Sell 8/16/12 799,554 802,504 2,950 Turkish Lira Buy 8/16/12 488,672 484,194 4,478 Credit Suisse AG Australian Dollar Buy 8/16/12 3,447,454 3,320,157 127,297 Brazilian Real Buy 8/16/12 609,468 624,048 (14,580) British Pound Sell 8/16/12 986,013 1,010,346 24,333 Canadian Dollar Sell 8/16/12 934,249 876,479 (57,770) Chilean Peso Buy 8/16/12 1,265,824 1,232,711 33,113 Czech Koruna Sell 8/16/12 1,480,841 1,514,395 33,554 Euro Sell 8/16/12 6,146,431 6,190,898 44,467 Hungarian Forint Buy 8/16/12 484,769 510,652 (25,883) Japanese Yen Sell 8/16/12 10,747,534 10,537,902 (209,632) Malaysian Ringgit Buy 8/16/12 406,161 400,819 5,342 Mexican Peso Sell 8/16/12 373,899 368,155 (5,744) New Zealand Dollar Sell 8/16/12 1,129,830 1,130,551 721 Norwegian Krone Sell 8/16/12 1,390,534 1,381,129 (9,405) Philippines Peso Buy 8/16/12 835,438 830,697 4,741 Polish Zloty Buy 8/16/12 3,585 19,256 (15,671) Singapore Dollar Sell 8/16/12 796,044 781,056 (14,988) South African Rand Buy 8/16/12 808,412 819,663 (11,251) South Korean Won Buy 8/16/12 779,167 778,698 469 Swedish Krona Buy 8/16/12 2,582,854 2,485,631 97,223 Swiss Franc Sell 8/16/12 358,809 362,428 3,619 Taiwan Dollar Sell 8/16/12 793,009 795,811 2,802 Turkish Lira Sell 8/16/12 566,542 560,363 (6,179) Deutsche Bank AG Australian Dollar Buy 8/16/12 1,484,691 1,446,120 38,571 British Pound Sell 8/16/12 1,786,394 1,782,114 (4,280) Canadian Dollar Sell 8/16/12 213,525 140,265 (73,260) Czech Koruna Sell 8/16/12 1,571,488 1,608,214 36,726 Euro Sell 8/16/12 6,809,104 6,883,732 74,628 Mexican Peso Sell 8/16/12 829,641 825,356 (4,285) Norwegian Krone Buy 8/16/12 272,459 270,331 2,128 Norwegian Krone Sell 8/16/12 272,459 269,244 (3,215) Polish Zloty Sell 8/16/12 1,026,753 1,007,121 (19,632) Singapore Dollar Sell 8/16/12 1,167,306 1,147,624 (19,682) South Korean Won Buy 8/16/12 1,696,144 1,686,578 9,566 Swedish Krona Buy 8/16/12 2,722,761 2,617,547 105,214 Swiss Franc Sell 8/16/12 9,324 9,424 100 Turkish Lira Buy 8/16/12 1,271,204 1,253,515 17,689 Goldman Sachs International Australian Dollar Buy 8/16/12 318,853 261,165 57,688 British Pound Buy 8/16/12 1,793,920 1,775,558 18,362 British Pound Sell 8/16/12 1,790,627 1,792,332 1,705 Canadian Dollar Buy 8/16/12 222,497 216,246 6,251 Chilean Peso Buy 8/16/12 817,312 785,438 31,874 Chilean Peso Sell 8/16/12 817,312 790,520 (26,792) Czech Koruna Buy 8/16/12 1,468,975 1,472,335 (3,360) Czech Koruna Sell 8/16/12 1,457,028 1,493,158 36,130 Euro Sell 8/16/12 13,940,622 14,176,661 236,039 Japanese Yen Buy 8/16/12 2,363,784 2,338,362 25,422 Norwegian Krone Buy 8/16/12 1,821,019 1,804,118 16,901 Norwegian Krone Sell 8/16/12 1,821,019 1,796,600 (24,419) Singapore Dollar Sell 8/16/12 789,534 775,699 (13,835) South Korean Won Buy 8/16/12 249,193 247,228 1,965 Swedish Krona Buy 8/16/12 1,344,289 1,293,585 50,704 Turkish Lira Buy 8/16/12 1,287,323 1,274,684 12,639 HSBC Bank USA, National Association Australian Dollar Buy 8/16/12 4,482,646 4,341,580 141,066 British Pound Sell 8/16/12 5,763,402 5,759,596 (3,806) Canadian Dollar Sell 8/16/12 1,873,881 1,804,910 (68,971) Czech Koruna Sell 8/16/12 778,596 816,508 37,912 Euro Sell 8/16/12 4,878,430 4,932,778 54,348 Indian Rupee Sell 8/16/12 1,017,931 1,014,239 (3,692) Japanese Yen Buy 8/16/12 6,986,779 6,877,180 109,599 New Zealand Dollar Buy 8/16/12 172,015 169,495 2,520 New Zealand Dollar Sell 8/16/12 172,015 170,495 (1,520) Norwegian Krone Sell 8/16/12 1,785,219 1,771,481 (13,738) Singapore Dollar Sell 8/16/12 815,089 801,666 (13,423) South Korean Won Buy 8/16/12 1,079,496 1,075,720 3,776 Turkish Lira Buy 8/16/12 1,793,225 1,765,321 27,904 JPMorgan Chase Bank, N.A. Australian Dollar Buy 8/16/12 3,611,498 3,517,176 94,322 Brazilian Real Buy 8/16/12 282,098 285,215 (3,117) British Pound Sell 8/16/12 662,882 676,046 13,164 Canadian Dollar Buy 8/16/12 57,448 100,920 (43,472) Chilean Peso Buy 8/16/12 673,358 638,466 34,892 Czech Koruna Sell 8/16/12 1,783,941 1,838,453 54,512 Euro Sell 8/16/12 1,333,345 1,335,813 2,468 Hungarian Forint Buy 8/16/12 523,829 517,121 6,708 Japanese Yen Buy 8/16/12 3,470,969 3,449,300 21,669 Mexican Peso Buy 8/16/12 186,679 186,027 652 Mexican Peso Sell 8/16/12 186,679 183,277 (3,402) New Zealand Dollar Sell 8/16/12 154,539 164,485 9,946 Norwegian Krone Buy 8/16/12 1,821,466 1,803,594 17,872 Peruvian New Sol Sell 8/16/12 350,233 345,087 (5,146) Polish Zloty Sell 8/16/12 332,888 322,469 (10,419) Singapore Dollar Sell 8/16/12 1,149,304 1,129,562 (19,742) South African Rand Buy 8/16/12 17,620 21,564 (3,944) South Korean Won Buy 8/16/12 545,694 542,225 3,469 Swedish Krona Buy 8/16/12 1,659,111 1,645,046 14,065 Swiss Franc Sell 8/16/12 269,055 271,879 2,824 Taiwan Dollar Sell 8/16/12 790,288 793,690 3,402 Turkish Lira Buy 8/16/12 2,064,574 2,040,486 24,088 Royal Bank of Scotland PLC (The) Australian Dollar Sell 8/16/12 686,405 635,682 (50,723) Brazilian Real Buy 8/16/12 74,821 79,822 (5,001) British Pound Sell 8/16/12 14,173,094 14,022,061 (151,033) Canadian Dollar Buy 8/16/12 281,112 362,598 (81,486) Chilean Peso Buy 8/16/12 1,207 1,160 47 Chilean Peso Sell 8/16/12 1,207 1,176 (31) Czech Koruna Sell 8/16/12 103,527 114,366 10,839 Euro Buy 8/16/12 22,027 10,406 11,621 Japanese Yen Buy 8/16/12 879,082 867,001 12,081 Mexican Peso Sell 8/16/12 97,222 102,095 4,873 New Zealand Dollar Buy 8/16/12 297,588 281,762 15,826 Norwegian Krone Buy 8/16/12 612,456 607,414 5,042 Norwegian Krone Sell 8/16/12 612,456 605,229 (7,227) Singapore Dollar Sell 8/16/12 977,737 960,846 (16,891) South Korean Won Buy 8/16/12 417,507 415,513 1,994 Swedish Krona Buy 8/16/12 755,457 726,326 29,131 Swedish Krona Sell 8/16/12 755,457 735,376 (20,081) Swiss Franc Buy 8/16/12 2,598,546 2,625,004 (26,458) Taiwan Dollar Sell 8/16/12 263,133 263,954 821 Turkish Lira Buy 8/16/12 1,589,742 1,568,350 21,392 State Street Bank and Trust Co. Australian Dollar Buy 8/16/12 4,023,341 3,946,301 77,040 Brazilian Real Buy 8/16/12 87,185 86,450 735 British Pound Buy 8/16/12 151,453 124,450 27,003 Canadian Dollar Buy 8/16/12 50,640 86,380 (35,740) Chilean Peso Buy 8/16/12 823,858 796,678 27,180 Czech Koruna Sell 8/16/12 1,109,285 1,158,675 49,390 Euro Sell 8/16/12 8,733,748 8,823,031 89,283 Hungarian Forint Buy 8/16/12 602,210 610,932 (8,722) Israeli Shekel Buy 8/16/12 387,467 393,622 (6,155) Japanese Yen Buy 8/16/12 3,052,105 3,011,332 40,773 Mexican Peso Sell 8/16/12 587,614 581,862 (5,752) New Zealand Dollar Sell 8/16/12 545,173 558,868 13,695 Norwegian Krone Buy 8/16/12 21,192 3,415 17,777 Polish Zloty Sell 8/16/12 1,100,682 1,073,727 (26,955) Singapore Dollar Sell 8/16/12 987,782 971,836 (15,946) South African Rand Buy 8/16/12 194,777 215,355 (20,578) South Korean Won Buy 8/16/12 1,606,873 1,603,859 3,014 Swedish Krona Buy 8/16/12 3,722,160 3,574,911 147,249 Swiss Franc Sell 8/16/12 13,115 13,252 137 Taiwan Dollar Sell 8/16/12 746,864 747,317 453 Thai Baht Buy 8/16/12 811,662 808,778 2,884 Turkish Lira Buy 8/16/12 1,523,655 1,509,526 14,129 UBS AG Australian Dollar Buy 8/16/12 4,860,671 4,788,079 72,592 British Pound Sell 8/16/12 4,566,798 4,551,380 (15,418) Canadian Dollar Sell 8/16/12 2,619,924 2,512,361 (107,563) Czech Koruna Sell 8/16/12 1,082,479 1,107,733 25,254 Euro Sell 8/16/12 1,957,501 1,978,531 21,030 Hungarian Forint Buy 8/16/12 515,070 522,697 (7,627) Indian Rupee Sell 8/16/12 787,231 785,709 (1,522) Japanese Yen Buy 8/16/12 255,969 226,763 29,206 Mexican Peso Sell 8/16/12 559,121 577,664 18,543 New Zealand Dollar Sell 8/16/12 795,428 797,135 1,707 Norwegian Krone Sell 8/16/12 1,994,450 1,961,745 (32,705) Philippines Peso Buy 8/16/12 835,438 830,548 4,890 Polish Zloty Buy 8/16/12 239,177 238,980 197 Polish Zloty Sell 8/16/12 239,177 233,281 (5,896) Singapore Dollar Sell 8/16/12 1,646,491 1,618,373 (28,118) Swedish Krona Buy 8/16/12 3,961,928 3,917,370 44,558 Swiss Franc Sell 8/16/12 2,998,645 3,029,459 30,814 Taiwan Dollar Sell 8/16/12 648,710 648,869 159 Thai Baht Buy 8/16/12 1,291,636 1,285,440 6,196 Turkish Lira Buy 8/16/12 1,273,872 1,259,625 14,247 Westpac Banking Corp. Australian Dollar Buy 8/16/12 3,222,850 3,100,341 122,509 British Pound Sell 8/16/12 1,300,365 1,327,497 27,132 Canadian Dollar Sell 8/16/12 4,048,711 3,897,809 (150,902) Euro Sell 8/16/12 6,423,486 6,539,324 115,838 Japanese Yen Buy 8/16/12 1,770,918 1,743,842 27,076 Mexican Peso Sell 8/16/12 242,057 237,934 (4,123) Norwegian Krone Sell 8/16/12 325,919 333,658 7,739 Swedish Krona Buy 8/16/12 1,835,479 1,766,984 68,495 Total FUTURES CONTRACTS OUTSTANDING at 7/31/12 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 3 yr (Short) 31 $3,583,395 Sep-12 $26,096 Australian Government Treasury Bond 10 yr (Long) 3 396,305 Sep-12 (1,725) Canadian Government Bond 10 yr (Long) 39 5,403,261 Sep-12 67,422 Euro-Bobl 5 yr (Short) 155 24,363,452 Sep-12 (29,045) Euro-Bund 10 yr (Short) 251 44,647,601 Sep-12 (615,959) Euro-Buxl 30 yr Bond (Long) 34 5,734,549 Sep-12 (248,981) Euro-Schatz 2 yr (Long) 245 33,444,141 Sep-12 107,902 Euro-Swiss Franc 3 Month (Short) 16 4,101,608 Dec-12 (63,866) Japanese Government Bond 10 yr (Long) 12 22,119,936 Sep-12 77,924 Japanese Government Bond 10 yr Mini (Long) 37 6,825,997 Sep-12 40,540 U.K. Gilt 10 yr (Short) 29 5,541,598 Sep-12 (133,219) U.S. Treasury Bond Ultra 30 yr (Long) 44 7,590,000 Sep-12 359,135 U.S. Treasury Bond 30 yr (Short) 4 604,125 Sep-12 (15,539) U.S. Treasury Note 2 yr (Long) 153 33,753,235 Sep-12 49,600 U.S. Treasury Note 10 yr (Long) 127 17,101,344 Sep-12 185,634 Total WRITTEN OPTIONS OUTSTANDING at 7/31/12 (premiums received $10,076,707) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. $7,119,234 Aug-16/4.28 $1,199,861 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 2026. 16,876,413 Aug-16/4.35 2,931,178 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 7,119,234 Aug-16/4.28 166,512 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. 3,985,400 Aug-12/2.73 417,152 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 3,147,299 Jul-16/4.67 620,018 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 3,521,759 Aug-16/4.68 696,252 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. 1,509,912 May-16/4.745 192,665 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 1,258,920 Jul-16/4.80 260,848 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. 3,985,400 Aug-12/2.73 4 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 3,147,299 Jul-16/4.67 57,281 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 3,521,759 Aug-16/4.68 63,744 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. 1,509,912 May-16/4.745 11,928 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 1,258,920 Jul-16/4.80 21,276 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing May 2021. 3,153,282 May-16/4.11 319,831 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing June 2026. 2,122,325 Jun-16/4.86 457,106 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. 3,153,282 May-16/5.11 20,843 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.86% versus the three month USD-LIBOR-BBA maturing June 2026. 2,122,325 Jun-16/5.86 20,417 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 16,528,600 Aug-12/2.855 1,923,598 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. 988,742 May-16/4.7575 127,307 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. 3,774,781 May-16/4.77 488,057 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 16,528,600 Aug-12/2.855 17 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. 988,742 May-16/4.7575 8,010 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. 3,774,781 May-16/4.77 30,413 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. 3,187,839 May-16/4.60 395,292 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. 4,516,167 May-16/4.765 596,134 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. 3,187,839 May-16/4.60 26,045 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. 4,516,167 May-16/4.765 36,129 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing May 2021. 3,203,784 May-16/4.36 356,165 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing June 2026. 899,287 Jun-16/4.77 185,856 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing June 2026. 899,287 Jun-16/4.77 14,407 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing May 2021. 3,203,784 May-16/4.86 24,060 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. 5,252,000 Aug-15/4.375 2,083,894 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 5,252,000 Aug-15/4.46 2,168,987 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 3,087,351 Jul-16/4.74 640,916 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 2,923,729 Jul-16/4.79 617,834 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. 5,252,000 Aug-15/4.375 148,159 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 5,252,000 Aug-15/4.46 137,497 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 3,087,351 Jul-16/4.74 51,994 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 2,923,729 Jul-16/4.79 48,072 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/12 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $830,000 $22,030 6/20/22 2.183% 3 month USD-LIBOR-BBA $(25,606) CAD 1,953,000 — 6/13/14 1.285% 3 month CAD-BA-CDOR 1,615 CAD 3,331,000 — 6/13/17 1.5875% 3 month CAD-BA-CDOR 2,057 CAD 836,000 — 6/13/22 2.2% 3 month CAD-BA-CDOR (7,386) Barclay’s Bank, PLC $32,513,000 (E) 628,349 9/19/22 2.00% 3 month USD-LIBOR-BBA (464,738) 20,500,000 (E) 14,955 9/19/14 0.60% 3 month USD-LIBOR-BBA (57,615) 8,627,000 (E) (26,054) 9/19/14 3 month USD-LIBOR-BBA 0.60% 4,486 878,000 (E) (11,809) 9/19/17 3 month USD-LIBOR-BBA 1.10% (255) 12,655,000 (E) (227,199) 9/19/22 3 month USD-LIBOR-BBA 2.00% 198,263 103,000 (E) (10,897) 9/19/42 3 month USD-LIBOR-BBA 2.75% (2,208) 5,916,923 (226,915) 7/27/22 3 month USD-LIBOR-BBA 3.5375% 849,852 2,366,769 (91,594) 7/30/22 3 month USD-LIBOR-BBA 3.51% 332,679 5,916,923 (226,915) 8/1/22 3 month USD-LIBOR-BBA 3.52% 837,955 5,916,923 (228,690) 8/1/22 3 month USD-LIBOR-BBA 3.36% 746,952 1,479,000 — 7/20/22 3 month USD-LIBOR-BBA 1.645% 5,829 830,000 21,871 6/20/22 2.183% 3 month USD-LIBOR-BBA (25,166) AUD 540,000 — 6/22/22 6 month AUD-BBR-BBSW 4.035% 10,137 AUD 2,420,000 — 6/22/22 4.06% 6 month AUD-BBR-BBSW (50,738) AUD 2,572,000 — 6/29/22 3.9275% 6 month AUD-BBR-BBSW (23,880) AUD 1,474,000 — 7/4/22 3.9975% 6 month AUD-BBR-BBSW (21,534) AUD 1,711,000 — 8/1/22 6 month AUD-BBR-BBSW 3.838% (284) EUR 3,644,000 — 6/18/22 1.945% 6 month EUR-EURIBOR-REUTERS (78,421) EUR 349,000 — 6/18/42 6 month EUR-EURIBOR-REUTERS 2.24% 3,193 EUR 4,076,000 — 6/19/22 6 month EUR-EURIBOR-REUTERS 1.934% 82,356 EUR 1,342,000 — 6/19/22 1.885% 6 month EUR-EURIBOR-REUTERS (19,507) EUR 2,043,000 — 6/25/22 6 month EUR-EURIBOR-REUTERS 1.97682% 50,387 EUR 1,602,000 — 7/5/22 1.945% 6 month EUR-EURIBOR-REUTERS (32,597) EUR 1,940,000 — 7/11/22 1.806% 6 month EUR-EURIBOR-REUTERS (8,792) EUR 4,151,000 — 7/18/22 6 month EUR-EURIBOR-REUTERS 1.766% (1,074) EUR 1,357,000 — 7/27/22 1 month EUR-EONIA-OIS-COMPOUND 1.3575% (3,352) GBP 591,000 — 6/14/22 6 month GBP-LIBOR-BBA 2.13% 20,022 GBP 1,221,000 — 7/25/42 6 month GBP-LIBOR-BBA 2.8425% (7,491) GBP 2,168,000 — 7/25/22 1.885% 6 month GBP-LIBOR-BBA 9,572 JPY 228,600,000 — 7/20/22 0.7775% 6 month JPY-LIBOR-BBA 1,692 JPY 279,500,000 — 7/27/22 0.7325% 6 month JPY-LIBOR-BBA 14,798 JPY 537,000,000 — 8/1/22 0.77% 6 month JPY-LIBOR-BBA 4,674 SEK 9,692,000 — 7/11/22 2.1275% 3 month SEK-STIBOR-SIDE 18,175 Barclay's Bank, PLC GBP 1,031,000 — 8/15/31 3.6% 6 month GBP-LIBOR-BBA (262,026) Citibank, N.A. $592,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0625% 21,217 2,563,000 (E) 15,122 9/19/17 3 month USD-LIBOR-BBA 1.10% 48,851 19,720,000 (E) 260,114 9/19/22 2.00% 3 month USD-LIBOR-BBA (402,872) 774,000 (E) (372) 9/19/14 0.60% 3 month USD-LIBOR-BBA (3,111) 19,656,000 (E) (8,737) 9/19/14 3 month USD-LIBOR-BBA 0.6% 60,846 8,933,000 (E) (294,644) 9/19/22 3 month USD-LIBOR-BBA 2.00% 5,683 3,715,000 (E) (226,838) 9/19/42 3 month USD-LIBOR-BBA 2.75% 86,560 EUR 2,721,000 — 8/2/22 6 month EUR-EURIBOR-REUTERS 1.8% 8,481 SEK 12,828,000 — 8/2/22 3 month SEK-STIBOR-SIDE 2.285% 2,192 Credit Suisse International $60,259,000 (E) (952,919) 9/19/22 3 month USD-LIBOR-BBA 2.00% 1,072,990 34,388,000 (E) 6,226 9/19/14 3 month USD-LIBOR-BBA 0.60% 127,960 22,190,000 (E) (14,637) 9/19/17 3 month USD-LIBOR-BBA 1.10% 277,385 1,491,000 (E) (95,653) 9/19/42 3 month USD-LIBOR-BBA 2.75% 30,128 80,356,600 (E) 934,456 9/19/22 2.00% 3 month USD-LIBOR-BBA (1,767,133) 7,385,000 (E) 360,168 9/19/42 2.75% 3 month USD-LIBOR-BBA (262,830) 132,542,000 (E) (94,162) 9/19/14 0.60% 3 month USD-LIBOR-BBA (563,361) 9,920,000 (E) (44,203) 9/19/17 1.10% 3 month USD-LIBOR-BBA (174,751) 2,754,000 — 7/18/22 1.591% 3 month USD-LIBOR-BBA 2,816 2,016,000 — 7/26/22 1.583% 3 month USD-LIBOR-BBA 4,566 802,000 (E) — 8/17/22 3 month USD-LIBOR-BBA 2.4475% 62,452 AUD 1,693,000 — 7/17/22 3.77125% 6 month AUD-BBR-BBSW 8,416 AUD 2,355,000 — 7/24/22 6 month AUD-BBR-BBSW 3.665% (33,417) CAD 14,678,000 — 6/13/14 1.28797% 3 month CAD-BA-CDOR 11,202 CAD 528,000 — 6/13/17 3 month CAD-BA-CDOR 1.57927% (532) CAD 6,255,000 — 6/13/22 3 month CAD-BA-CDOR 2.19177% 50,582 CAD 1,963,000 — 6/15/22 2.135% 3 month CAD-BA-CDOR (5,571) CAD 1,679,000 — 6/29/22 2.1725% 3 month CAD-BA-CDOR (9,371) CAD 2,512,000 — 7/9/22 2.1075% 3 month CAD-BA-CDOR 2,070 CAD 3,747,000 — 7/16/22 3 month CAD-BA-CDOR 2.015% (35,825) CAD 3,622,000 — 7/18/22 3 month CAD-BA-CDOR 1.9975% (40,535) CAD 1,073,000 — 7/23/22 1.9675% 3 month CAD-BA-CDOR 15,231 CAD 1,396,000 — 7/31/22 2.1175% 3 month CAD-BA-CDOR 1,191 CHF 427,000 — 5/11/22 6 month CHF-LIBOR-BBA 0.975% 4,498 CHF 3,576,000 — 5/14/22 1.0125% 6 month CHF-LIBOR-BBA (50,915) CHF 3,674,000 — 6/19/22 0.94% 6 month CHF-LIBOR-BBA (16,750) CHF 3,929,000 — 7/5/22 1.015% 6 month CHF-LIBOR-BBA (44,085) CHF 2,493,000 — 7/25/22 0.9225% 6 month CHF-LIBOR-BBA (2,756) EUR 14,820,000 — 6/28/17 6 month EUR-EURIBOR-REUTERS 1.29% 232,684 EUR 5,650,000 — 6/28/22 6 month EUR-EURIBOR-REUTERS 1.94% 114,727 EUR 6,502,000 — 8/1/22 1 month EUR-EONIA-OIS-COMPOUND 1.45% 52,272 GBP 2,616,000 — 6/13/22 6 month GBP-LIBOR-BBA 2.1675% 103,317 GBP 2,667,000 — 6/15/22 6 month GBP-LIBOR-BBA 2.0125% 45,194 GBP 969,000 — 6/15/22 1.96% 6 month GBP-LIBOR-BBA (8,934) GBP 1,147,000 — 7/18/22 1.8825% 6 month GBP-LIBOR-BBA 5,134 GBP 1,217,000 — 7/23/22 6 month GBP-LIBOR-BBA 1.85% (11,722) MXN 16,310,000 — 7/21/20 1 month MXN-TIIE-BANXICO 6.895% 119,884 SEK 62,580,000 — 5/16/22 2.205% 3 month SEK-STIBOR-SIDE 47,011 SEK 6,796,000 — 6/19/22 3 month SEK-STIBOR-SIDE 2.38% 10,156 SEK 7,342,000 — 7/2/22 3 month SEK-STIBOR-SIDE 2.325% 5,446 SEK 6,087,000 — 7/25/22 2.06% 3 month SEK-STIBOR-SIDE 16,882 Deutsche Bank AG $300,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0475% 10,545 16,679,000 (E) 209,824 9/19/22 2.00% 3 month USD-LIBOR-BBA (350,925) 5,394,000 (E) (121,200) 9/19/22 3 month USD-LIBOR-BBA 2.00% 60,146 32,878,000 (E) 85,273 9/19/17 1.10% 3 month USD-LIBOR-BBA (347,402) KRW 2,839,000,000 — 4/24/17 3.54% 3 month KRW-CD-KSDA-BLOOMBERG (82,232) MXN 16,310,000 — 7/17/20 1 month MXN-TIIE-BANXICO 6.95% 124,573 MYR 7,656,000 — 7/23/17 3 month MYR-KLIBOR-BNM 2.98% (12,424) Goldman Sachs International $776,000 (22,116) 7/18/22 3 month USD-LIBOR-BBA 2.215% 22,770 848,000 23,726 7/23/22 2.1714% 3 month USD-LIBOR-BBA (21,539) 4,230,000 (E) (6,220) 9/19/14 0.60% 3 month USD-LIBOR-BBA (21,194) 2,176,000 (E) 4,047 9/19/14 3 month USD-LIBOR-BBA 0.60% 11,750 14,896,000 (E) 113,417 9/19/22 2.00% 3 month USD-LIBOR-BBA (387,388) 10,102,300 (E) (157,225) 9/19/22 3 month USD-LIBOR-BBA 2.00% 182,413 4,721,000 (E) 6,151 9/19/17 1.10% 3 month USD-LIBOR-BBA (55,978) 391,000 (E) 21,544 9/19/42 2.75% 3 month USD-LIBOR-BBA (11,441) 1,576,000 (E) (92,394) 9/19/42 3 month USD-LIBOR-BBA 2.75% 40,557 8,101,000 (128,401) 7/16/22 3 month USD-LIBOR-BBA 2.11875% 267,337 1,671,000 (25,065) 7/27/22 3 month USD-LIBOR-BBA 2.1825% 65,504 11,166,000 — 2/22/14 1 month USD-FEDERAL FUNDS-H.15 0.1925% 17,935 3,003,000 — 2/23/14 0.19625% 1 month USD-FEDERAL FUNDS-H.15 (4,941) AUD 1,262,000 — 6/21/22 4.005% 6 month AUD-BBR-BBSW (20,026) AUD 450,000 — 6/22/22 4.035% 6 month AUD-BBR-BBSW (8,448) AUD 2,325,000 — 7/19/22 3.81% 6 month AUD-BBR-BBSW 4,482 AUD 1,917,000 — 7/30/22 3.73% 6 month AUD-BBR-BBSW 18,336 CHF 5,707,000 — 6/29/22 0.985% 6 month CHF-LIBOR-BBA (48,829) EUR 2,017,000 — 6/15/22 6 month EUR-EURIBOR-REUTERS 1.952% 45,585 EUR 278,000 — 6/15/42 2.262% 6 month EUR-EURIBOR-REUTERS (4,285) EUR 4,051,000 — 6/19/22 6 month EUR-EURIBOR-REUTERS 1.919% 74,835 EUR 2,610,000 — 7/27/22 1 month EUR-EONIA-OIS-COMPOUND 1.366% (3,809) EUR 1,300,000 — 7/30/22 1 month EUR-EONIA-OIS-COMPOUND 1.394% 2,147 EUR 51,260,000 (E) — 8/1/17 1 month EUR-EONIA-OIS-COMPOUND 1.425% 53,105 GBP 1,031,000 — 9/23/31 6 month GBP-LIBOR-BBA 3.1175% 132,537 GBP 4,858,000 — 6/13/22 6 month GBP-LIBOR-BBA 2.1725% 195,493 GBP 888,000 — 6/20/22 6 month GBP-LIBOR-BBA 2.085% 24,400 GBP 557,000 — 6/28/22 2.02375% 6 month GBP-LIBOR-BBA (9,880) GBP 1,598,000 — 7/9/22 1.9425% 6 month GBP-LIBOR-BBA (7,456) GBP 884,000 — 7/19/22 6 month GBP-LIBOR-BBA 1.9125% (777) JPY 1,370,000,000 — 9/15/14 0.361% 6 month JPY-LIBOR-BBA (27,986) JPY 411,000,000 — 9/15/41 6 month JPY-LIBOR-BBA 1.768% 241,385 SEK 6,668,000 — 5/16/22 3 month SEK-STIBOR-SIDE 2.205% (5,009) SEK 17,210,000 — 5/29/22 3 month SEK-STIBOR-SIDE 2.215% (10,813) SEK 14,650,000 — 6/11/22 2.28% 3 month SEK-STIBOR-SIDE (2,766) SEK 13,317,000 — 8/1/22 3 month SEK-STIBOR-SIDE 2.3% 4,974 JPMorgan Chase Bank NA $22,469,800 (E) 143,336 9/19/22 2.00% 3 month USD-LIBOR-BBA (612,100) 17,167,000 (E) (523,378) 9/19/22 3 month USD-LIBOR-BBA 2.00% 53,777 571,000 (E) 52,338 9/19/42 2.75% 3 month USD-LIBOR-BBA 4,168 220,000 (E) (14,334) 9/19/42 3 month USD-LIBOR-BBA 2.75% 4,225 1,015,000 — 7/30/22 1.565% 3 month USD-LIBOR-BBA 4,193 CAD 3,500,000 — 9/21/14 1.21561% 3 month CAD-BA-CDOR 10,583 CAD 1,100,000 — 9/21/41 3 month CAD-BA-CDOR 2.78311% 62,840 CAD 1,060,000 — 9/21/21 2.3911% 3 month CAD-BA-CDOR (34,851) CAD 4,916,000 — 5/2/15 3 month CAD-BA-CDOR 1.6575% 36,852 CAD 16,887,000 — 6/13/14 3 month CAD-BA-CDOR 1.2825% (14,693) CAD 2,796,000 — 6/13/17 3 month CAD-BA-CDOR 1.56% (5,397) CAD 1,599,000 — 6/13/22 2.175% 3 month CAD-BA-CDOR (10,488) CAD 1,504,000 — 6/25/22 2.1725% 3 month CAD-BA-CDOR (8,604) CAD 735,000 — 7/26/22 2.07% 3 month CAD-BA-CDOR 3,660 EUR 82,000 — 6/15/42 2.245% 6 month EUR-EURIBOR-REUTERS (877) EUR 1,300,000 — 7/30/22 6 month EUR-EURIBOR-REUTERS 1.803% 2,597 GBP 479,000 — 6/13/22 6 month GBP-LIBOR-BBA 2.175% 19,451 JPY 901,000,000 — 2/19/15 6 month JPY-LIBOR-BBA 0.705% 140,042 JPY 149,300,000 — 2/19/20 6 month JPY-LIBOR-BBA 1.3975% 130,733 JPY 536,336,000 — 8/2/22 0.7775% 6 month JPY-LIBOR-BBA 5,124 JPY 89,500,000 (E) — 7/28/29 6 month JPY-LIBOR-BBA 2.67% 68,495 JPY 120,300,000 (E) — 7/28/39 2.40% 6 month JPY-LIBOR-BBA (28,256) MXN 5,961,000 — 9/11/20 6.82% 1 month MXN-TIIE-BANXICO (41,935) MXN 7,709,000 — 9/14/20 6.82% 1 month MXN-TIIE-BANXICO (54,151) MXN 2,330,000 — 7/16/20 1 month MXN-TIIE-BANXICO 6.99% 18,268 MXN 28,320,000 — 7/30/20 6.3833% 1 month MXN-TIIE-BANXICO (137,886) MXN 7,040,000 — 11/4/20 1 month MXN-TIIE-BANXICO 6.75% 47,337 The Royal Bank of Scotland PLC $1,410,000 (E) 1,410 9/19/22 2.00% 3 month USD-LIBOR-BBA (45,994) UBS AG CHF 12,609,000 — 5/23/13 0.7625% 6 month CHF-LIBOR-BBA (83,031) Total (E) See Interest rate swap contracts note regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/12 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $1,086,229 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $1,932 Barclay’s Bank, PLC 220,698 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,170 1,233,789 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 2,194 560,884 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 998 12,870 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 8 70,222 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (449) 2,040,000 — 4/7/16 (2.63%) USA Non Revised Consumer Price Index- Urban (CPI-U) (52,601) 1,221,428 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 2,172 1,163,650 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 3,499 2,321,164 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 6,979 4,960,751 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 64,265 996,062 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 12,904 193,390 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,778 626,984 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 9,005 454,773 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 6,532 Citibank, N.A. 367,275 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 4,758 Credit Suisse International 1,617,783 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Ginnie Mae II pools 7,134 216,319 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 385 1,085,456 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 1,931 Goldman Sachs International 1,170,000 — 3/1/16 2.47% USA Non Revised Consumer Price Index- Urban (CPI-U) 18,708 877,500 — 3/3/16 2.45% USA Non Revised Consumer Price Index- Urban (CPI-U) 13,132 119,219 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 71 218,636 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 389 6,563,728 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 11,674 390,919 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 695 1,817,850 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 3,233 9,709 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 6 125,542 196 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (217) 150,605 377 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (119) 2,844,558 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (18,200) 2,292,000 — 4/3/17 2.3225% USA Non Revised Consumer Price Index- Urban (CPI-U) 32,180 2,292,000 — 4/4/17 2.35% USA Non Revised Consumer Price Index- Urban (CPI-U) 35,595 2,292,000 — 4/5/17 2.355% USA Non Revised Consumer Price Index- Urban (CPI-U) 36,259 2,292,000 — 4/5/22 2.66% USA Non Revised Consumer Price Index- Urban (CPI-U) 64,016 GBP 1,430,000 — 3/30/17 (3.0925%) GBP Non-revised UK Retail Price Index (70,984) GBP 1,430,000 — 4/2/17 (3.085%) GBP Non-revised UK Retail Price Index (76,275) GBP 1,430,000 — 4/3/17 (3.09%) GBP Non-revised UK Retail Price Index (76,880) GBP 1,430,000 — 4/3/22 (3.21%) GBP Non-revised UK Retail Price Index (126,944) Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 7/31/12 (Unaudited) Upfront Fixed payments premium Termi- received Swap counterparty / received Notional nation (paid) by fund Unrealized Referenced debt* Rating*** (paid)** amount date per annum appreciation Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 — $(4,451) $500,000 12/20/19 (100 bp) $101,996 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. Key to holding's currency abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound INR Indian Rupee JPY Japanese Yen KRW South Korean Won MXN Mexican Peso MYR Malaysian Ringgit PEN Peruvian Neuvo Sol SEK Swedish Krona USD / $ United States Dollar Key to holding's abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2011 through July 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $360,614,886. (b) The aggregate identified cost on a tax basis is $376,016,820, resulting in gross unrealized appreciation and depreciation of $22,308,856 and $6,196,826, respectively, or net unrealized appreciation of $16,112,030. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $19,203 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $149,251,971 and $188,388,803, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (i) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivative contracts. (P) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $236,289,132 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY * Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 55.8% Germany 10.8 United Kingdom 8.1 France 6.0 Japan 5.1 Italy 2.1 Supra-Nation 1.4 Luxembourg 1.2 Canada 1.2 Argentina 1.2 Spain 1.1 Netherlands 1.0 Russia 0.8 Sweden 0.5 South Africa 0.5 Other 3.2 Total 100.0% * Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity and to isolate prepayment risk. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately $393,700,000 on purchased options contracts for the reporting period. The fund had an average contract amount of approximately $294,600,000 on written options contracts for the reporting period. Futures contracts: The fund used futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. The fund had an average number of contracts of approximately 810 on futures contracts for the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $511,900,000 on forward currency contracts for the reporting period. Total return swap contracts: The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific sectors or industries, to gain exposure to rates of inflation in specific regions or countries and to hedge inflation in specific regions or countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $63,500,000 on total return swap contracts for the reporting period. Interest rate swap contracts: The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $1,398,900,000 on interest rate swap contracts for the reporting period. Credit default contracts: The fund entered into credit default contracts to hedge credit risk. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. The fund had an average notional amount of approximately $3,200,000 on credit default swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $5,075,788 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $8,216,799 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $6,389,721. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $— $1,626,476 $— Corporate bonds and notes — 95,211,115 — Foreign government and agency bonds and notes — 128,619,339 — Mortgage-backed securities — 62,174,451 — Municipal bonds and notes — 591,914 — Purchased options outstanding — 19,634,372 — Senior loans — 154,111 — U.S. government agency mortgage obligations — 25,376,218 — U.S. treasury obligations — 1,936,365 — Short-term investments 36,383,244 20,421,245 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $2,016,394 $— Futures contracts (194,081) — — Written options — (17,565,759) — TBA sale commitments — (7,365,000) — Interest rate swap contracts — 1,963,134 — Total return swap contracts — (76,640) — Credit default contracts — 106,447 — Totals by level $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $106,447 $— Foreign exchange contracts 3,903,282 1,886,888 Interest rate contracts 32,656,687 28,895,661 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Global Income Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 28, 2012
